DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Verkerke (US 6,202,884) in view of Labit (US 2005/0263556).
Claim 7
Verkerke discloses a collapsible box with dunnage (10) comprising a bottom (12); and first and second opposing endwalls (22) mounted for pivotal movement relative to the bottom along hinge (18) (see column 3 lines 45-57); first and second opposed sidewalls connecting the bottom of the box on opposing sides of the box, each of the sidewalls comprising a top sidewall panel (26); a bottom sidewall panel (24) attached by a bottom hinge (28 and 34) to the bottom (see column 3 lines 57-59); the top and bottom sidewall panels attached together along adjacent edges by a center hinge (27), whereby the top and bottom sidewalls are pivotally-moveable relative to each other and the bottom between an erect position and a collapsed storage position (see column 3 lines 59-62); a collar (32) positioned atop the first and second opposing sidewalls and the first and 

Claim 8

Claim 9
Verkerke discloses a collapsible box with dunnage (10) comprising a bottom (12), top (defined by top surface of the box) and first and second opposing endwalls (22); first and second opposed sidewalls connecting the bottom and top of the box on opposing sides of the box (see figure 1), each of the sidewalls comprising; a top sidewall panel (26) attached by a top hinge (38) to the top; a bottom sidewall panel (24) attached by a bottom hinge (28 and 34) to the bottom; the top and bottom sidewall panels attached together along adjacent edges by a center hinge (27), whereby the top and bottom sidewalls are pivotally-moveable relative to each other and the top and bottom between an erect position and a collapsed position (see column 3 lines 57-62); a collar (32) positioned atop the first and second opposing sidewalls and the first and second opposing endwalls to provide a raised wall that remains erect with perpendicular walls that form a storage volume when the first and second opposing sidewalls and the first and second opposing endwalls are collapsed in a horizontal position (see figure 2); and a dunnage set (100) comprising a plurality of dunnage elements (60) having pockets (defined by interior of dunnage/dividers 60) supported in the collar for extending into the box in an erect use position and adapted for holding parts for shipment and storage, and separated from and collapsible with the sidewalls and endwalls for storage in the volume defined by the collar when the box is in a collapsed storage position (see 
Claims 10 and 11
Verkerke further discloses the each of the plurality of dunnage elements/dividers (60) comprises a flexible web made from fabric (see column 7 lines 26-27).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Verkerke (US 6,202,884) and Labit (US 2005/0263556) as applied to claim 9 above, and further in view of Berglund (US 8,714,350).
Verkerke further discloses the pockets including first and second flexible endwalls providing an interior pocket in the use position that are adapted to collapse when empty in an accordion-like manner (see figures 2 and 7).  Verkerke does not discloses the pockets including flexible first and second sidewalls in combination with flexible first and second endwalls, the first and second sidewalls and first and second endwall configured to provide a generally rectangularly-shaped pocket volume in the use position.  .

Response to Arguments
Applicant’s arguments with respect to claims 7-11 and 14 have been considered but are moot in view of new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736